UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB/A Amendment No. 1 [X]Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended MARCH 31, 2007 [ ]Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period to Commission File Number 333-112830 KNEWTRINO, INC. (formerly Mongolian Explorations Ltd.) (Exact name of small Business Issuer as specified in its charter) NEVADA Nil (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 601 UNION STREET TWO UNION SQUARE 42ND FLOOR SEATTLE, WA 98101 (Address of principal executive offices) (Zip Code) Issuer’s telephone number, including area code: 604-351-1694 None (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [ ]No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. [ ] Yes [X] No State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 76,020,000 common shares, par value of $0.001 per share, outstanding as of March 31, 2007. Traditional Small Business Disclosure Format (check one): [ ] Yes [X] No TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1: Financial Statements 3 Item 2: Plan of Operation 14 Item 3: Controls and Procedures 18 PART II - OTHER INFORMATION Item 1: Legal Proceedings 19 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3: Defaults Upon Senior Securities 19 Item 4: Submission of Matters to a Vote of Security Holders 19 Item 5: Other Information 19 Item 6: Exhibits 19 2 PART I - FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS The accompanying unaudited financial statements have been prepared in accordance with the instructions to Form 10-QSB and Item 310 (b) of Regulation S-B, and, therefore, do not include all information and footnotes necessary for a complete presentation of financial position, results of operations, cash flows, and stockholders' equity in conformity with generally accepted accounting principles. In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the three months ended March 31, 2007 are not necessarily indicative of the results that can be expected for the year ending December 31, 2007. The following interim unaudited financial statements of Knewtrino, Inc. (the “Company”) for the three-month period ended March 31, 2007 are included with this Quarterly Report on Form 10-QSB: (a) Interim balance sheets as of March 31, 2007 and December 31, 2006; (b) Interim statements of operations for the three months ended March 31, 2007 and 2006 and for the period from August 25, 2003 (inception) to March 31, 2007 (cumulative); (c) Interim statements of cash flows for the nine months ended March 31, 2007 and 2006 and for the period from August 25, 2003 (inception) to March 31, 2007 (cumulative); (d) Interim statements of stockholders’ equity (deficiency) for the period from August 25, 2003 (inception) to March 31, 2007 (cumulative); and (e) Notes to the financial statements. 3 KNEWTRINO INC. (A Development Stage Company) INTERIM FINANCIAL STATEMENTS March 31, 2007 (Stated in US Dollars) (Unaudited) 4 KNEWTRINO, INC. (formerly Mongolian Explorations Ltd.) (A Development Stage Company) INTERIM BALANCE SHEETS March31, 2007 and December 31, 2006 (Stated in US Dollars) (Unaudited) March 31 December 31 2007 2006 ASSETS Current Cash $ 259,879 $ 288,107 Prepaid expenses 7,293 9,655 267,172 297,762 Instant Wirefree technology 46,200 46,200 Capital – Note 4 19,013 12,174 $ 332,385 $ 356,136 LIABILITIES Current Accounts payable and accrued liabilities – Note 5 $ 87,673 $ 24,114 87,673 24,114 STOCKHOLDERS’ DEFICIENCY Capital stock Authorized: 500,000,000 common shares with par value of $0.001 Issued: 76,020,000 common shares (2006:76,020,000) 76,020 76,020 Additional paid-in capital 1,354,252 1,354,252 Warrants 210,000 210,000 Deficit accumulated during the Development Stage (1,395,560 ) (1,308,250 ) 244,712 332,022 $ 332,385 $ 356,136 SEE ACCOMPANYING NOTES 5 KNEWTRINO, INC. (formerly Mongolian Explorations Ltd.) (A Development Stage Company) INTERIM STATEMENTS OF OPERATIONS for the three months ended March31, 2007 and 2006 for the period August 25, 2003 (Date of Incorporation) to March31, 2007 (Stated in US Dollars) (Unaudited) Three months ended March31, 2007 Three months ended March31, 2006 August 25, 2003 (Date of Incorporation) to March 31, 2007 Expenses Audit and accounting $ 836 $ 4,547 $ 51,284 Bank charges 129 164 1,856 Consulting fees – Note 5 - 1,500 39,373 Depreciation 1,671 - 3,595 Filing and registration fees 313 - 20,387 Insurance - - 1,152 Interest - 2,500 7,500 Investor relations 482 - 32,229 Legal fees 2,982 11,198 109,933 Meals and entertainment - - 667 Mineral property costs - 1,500 156,196 Office and miscellaneous 302 - 13,679 Product development 60,622 - 200,545 Rent and utilities 7,220 - 22,239 Salaries and compensation – Note 5 12,109 - 65,109 Telephone and internet 644 - 3,665 Travel - - 13,082 Loss before other item (87,310 ) (21,409 ) (742,491 ) Foreign exchange gain (loss) (- ) - 43 Fair value of discount on private placement - - (653,112 ) Net loss for the period $ (87,310 ) $ (21,409 $ (1,395,560 ) Basic loss per share $ (0.01 ) $ (0.00 ) Weighted average number of common shares outstanding 76,020,000 9,350,000 SEE ACCOMPANYING NOTES 6 KNEWTRINO, INC. (formerly Mongolian Explorations Ltd.) (A Development Stage Company) INTERIM STATEMENTS OF CASH FLOWS for the years ended March31, 2007 and 2005 for the period August 25, 2003 (Date of Incorporation) to March30, 2007 (Stated in US Dollars) (Unaudited) Three months ended March 31, 2007 Three months ended March 31, 2006 August 25, 2003 (Date of Incorporation) to March 31, 2007 Operating Activities Net loss for the period $ (87,310 ) $ (21,409 ) $ (1,395,560 ) Adjustment for non-cash items: Depreciation 1,671 - 3,595 Capital stock issued for mineral property costs - - 32,500 Fair value discount on private placement - - 653,112 Change in non-cash working capital balances related to Operations Prepaid expenses 2,362 - (7,293 ) Accounts payable and accrued liabilities 63,559 7,161 87,673 Net cash used in operations (19,718 ) (14,248 ) (625,973 ) Investing Activities Acquisition of capital assets (8,510 ) - (22,608 ) Instant Wirefree technology - - (27,500 ) (8,510 ) - (50,108 ) Financing Activities Capital stock issued - - 722,700 Promissory notes - 850 213,260 Net cash provided by financing activities - 850 935,960 Increase (decrease) in cash during the period (28,228 ) (13,398 ) 259,879 Cash, beginning of period 288,107 273,841 - Cash, end of period $ 259,879 $ 260,443 $ 259,879 Supplemental disclosure of cash flow information: Cash paid for: Interest $ - $ - $ - Income taxes $ - $ - $ - Non-cash transactions Shares issued on acquisition of Instant Wirefree, Inc. $ - $ - $ 18,700 Shares issued to settle debt $ - $ - $ 213,260 SEE ACCOMPANYING NOTES 7 KNEWTRINO, INC. (formerly Mongolian Explorations Ltd.) (A Development Stage Company) INTERIM STATEMENT OF STOCKHOLDERS’ EQUITY for the period from August 25, 2003 (Date of Incorporation) to March31, 2007 (Stated in US Dollars) Common Stock Additional Paid-in Deficit Accumulated During the Shares Par Value Capital Warrants Stage Total Common stock issued for cash – at $0.001 2,700,000 $ 2,700 $ - $ - $ - $ 2,700 Common stock issued for mineral property costs – at $0.05 650,000 650 31,850 - 32,500 Net loss for the period - - - (127,977 ) (127,977 ) Balance, December 31, 2003 3,350,000 $ 3,350 $ 31,850 $ (127,977 ) $ (92,777 ) Net loss for the period - - - (84,812 ) (84,812 ) Balance, December 31, 2004 3,350,000 $ 3,350 $ 31,850 $ (212,789 ) $ (177,589 ) Common stock issued for cash pursuant to a public offering at $.05 6,000,000 6,000 294,000 300,000 Net loss for the period - - - (85,922 ) (85,922 ) Balance, December 31, 2005 9,350,000 $ 9,350 $ 325,850 $ (298,711 ) $ 36,489 Common stock issued for shares of Instant Wirefree, Inc. at $. 001 18,700,000 18,700 - - 18,700 Common stock issued for debt at $.004 47,550,000 47,550 165,710 - 213,260 Common stock issued for cash pursuant to a private placement at $ 1.00 per share 420,000 420 209,580 210,000 - 420,000 Fair value discount on private placement 653,112 653,112 Net loss for the period - - - (1,009,539 ) (1,009,539 ) Balance, December 31, 2006 76,020,000 76,020 $ 1,354,252 $ (1,308,250 ) $ 332,022 Net loss for the period - - - (87,310 ) (87,310 ) Balance, March 31, 2007 76,020,000 $ 76,020 $ 1,354,252 $ 210,000 $ (1,395,560 ) $ 244,712 SEE ACCOMPANYING NOTES 8 KNEWTRINO, INC. (formerly Mongolian Explorations Ltd.) (A Development Stage Company) NOTES TO THEINTERIM FINANCIAL STATEMENTS March31, 2007 (Stated in US Dollars) (Unaudited) Note 1 Interim Reporting The accompanying unaudited interim financial statements have been prepared by Knewtrino, Inc. ( the “Company”) pursuant to the rules and regulations of the United States Securities and Exchange Commission.Certain information and disclosures normally included in annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations.In the opinion of management, all adjustments and disclosures necessary for a fair presentation of these financial statements have been included. These interim financial statements should be read in conjunction with the audited financial statements of the Company for the fiscal year ended December 31, 2006. The results of operations for the three months ended March31, 2007 are not indicative of the results that may be expected for the full year. Note 2 Nature and Continuance of Operations The Company was incorporated in the State of Nevada, United States of America on August 25, 2003.The Company’s fiscal year end is December 31. The Company is in the development stage.The Company entered into a mineral license option agreement to explore and mine two properties in Mongolia.On April 19, 2006, the Company terminated the option agreements it previously held. On May 2, 2006, the Company changed its name to Knewtrino, Inc On May 24, 2006, the Company entered into an agreement to acquire certain technology owned by Instant Wirefree, Inc. by acquiring 100% of the common shares of Instant Wirefree, Inc. in exchange for cash in the amount of $ 27, 500 and 18,700,000 common shares of the Company. The financial statements have been prepared using generally accepted accounting principles in the United States of America applicable for a going concern which assumes that the Company will realize its assets and discharge its liabilities in the ordinary course of business.At March31, 2007, the Company has not yet attained profitable operations and has accumulated losses of $1,395,560 since its commencement.Its ability to continue as a going concern is dependent upon the ability of the Company to generate profitable operations and/or obtain the necessary financing to meet its obligations and pay its liabilities arising from normal business operations when they come due. 9 Knewtrino Inc. (formerly Mongolian Explorations Ltd.) (A Development Stage Company) Notes to theInterim Financial Statements March30, 2007 (Stated in US Dollars) -Page 2 The Company has obtained financing from share subscriptions and by loans from its shareholders; however, there is no guarantee that additional funds from its shareholders will be received in the future.The Company may also solicit loans from other non-affiliated individuals; however, there is no assurance that such loans can be negotiated or that such financing will be available on terms favourable to the Company.The Company may also obtain additional financing by the sale of its common stock; however, the Company is not publicly listed nor is its stock currently quoted or traded but there currently are plans for the sale of common stock.There can be no assurance that such additional funding will be available on acceptable terms, if at all. Note 3 Significant Accounting Policies The financial statements of the Company have been prepared in accordance with generally accepted accounting principles in the United States of America.Because a precise determination of many assets and liabilities is dependent upon future events, the preparation of financial statements for a period necessarily involves the use of estimates which have been made using careful judgment.Actual results may vary from these estimates. The financial statements have, in management's opinion, been properly prepared within reasonable limits of materiality and within the framework of the significant accounting policies summarized below: (a) Development Stage Company The Company complies with Financial Accounting Standard Board Statement No. 7 and The Securities and Exchange Commission Act Guide 7 for its characterization of the Company as development stage. (b) Capital Assets Capital assets are recorded at cost and are being depreciated on a straight line basis at the following annual rates: Computer equipment 3 years Furniture and fixtures 5 years Leasehold improvements 3 years 10 Knewtrino Inc. (formerly Mongolian Explorations Ltd.) (A Development Stage Company) Notes to theInterim Financial Statements March30, 2007 (Stated in US Dollars) -Page 3 (c) Mineral Properties Costs of license acquisition, exploration, carrying and retaining unproven mineral lease properties are expensed as incurred. (d) Environmental Costs Environmental expenditures that relate to current operations are expensed or capitalized as appropriate.Expenditures that relate to an existing condition caused by past operations and which do not contribute to current or future revenue generation, are expensed.Liabilities are recorded when environmental assessments and/or remedial efforts are probable, and the cost can be reasonably estimated.Generally, the timing of these accruals coincide with the earlier of completion of a feasibility study or the Company's commitments to plan of action based on the then known facts. (e) Income Taxes The Company uses the asset and liability method of accounting for incomes taxes pursuant to Statement of Financial Accounting Standards (“FAS”), No 109 " Accounting for Income Taxes".Under the assets and liability method of FAS 109, deferred tax assets and liabilities are recognized for the future tax consequences attributable to temporary differences between the financial statements carrying amounts of existing assets and liabilities and their respective tax bases.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. (f) Basic Loss per Share The Company reports basic loss per share in accordance with the FAS No. 128, "Earnings per Share".Basic loss per share is computed using the weighted average number of shares outstanding during the period. (g) Foreign Currency Translation The Company’s functional currency is United States ( “U.S”) as substantially all of the Company’s operations use this denomination.The Company uses the United States dollar as its reporting currency for consistency with registrants of the Securities and Exchange Commission (“SEC”) and in accordance with the Statement of Financial Accounting (“FAS”) No. 52. 11 Knewtrino Inc. (formerly Mongolian Explorations Ltd.) (A Development Stage Company) Notes to theInterim Financial Statements March30, 2007 (Stated in US Dollars) -Page 4 Transactions undertaken in currencies other than the functional currency of the entity are translated using the exchange rate in effect as of the transaction date.Any exchange gains and losses would be included in Other Income (Expenses) on the Statement of Operations. Note 4 Capital Assets Net Book Value Cost Accumulated Amortization March 31, 2007 December 31, 2006 Computer equipment $ 14,049 $ 2,094 $ 11,955 $ 4,618 Furniture and fixtures 6,379 957 5,422 5,740 Leasehold improvements 2,180 544 1,636 1,816 $ 22,608 $ 3,595 $ 19,013 $ 12,174 Note 5 Related Party Transactions The Company was charged the following expenses by shareholders and directors of the Company: Three months ended March 31 August 25, 2003 (Date of Incorporation) to March 31, 2007 2006 2007 Consulting fees $ - $ 1,500 $ 34,305 Interest - 2,500 7,500 Office and miscellaneous - - 1,000 Salaries and compensation 12,109 - 65,109 Mineral property costs - - 2,000 $ 12,109 $ 4,000 $ 109,914 12 Knewtrino Inc. (formerly Mongolian Explorations Ltd.) (A Development Stage Company) Notes to theInterim Financial Statements March30, 2007 (Stated in US Dollars) -Page 5 These charges were measured by the exchange amount, which is the amount agreed upon by the transacting parties. Included in accounts payable and accrued liabilities is $3,066 (December 31, 2006: $nil) owed to a shareholder of the Company with respect to unpaid consulting fees. The Company has entered into an agreement to pay consulting fees to a director of the Company in the amount of $ 3,000 per quarter. 13 Item 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION Cautionary Statement Regarding Forward-Looking Statements The information in this Quarterly Report on Form 10-QSB contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. These forward-looking statements involve risks and uncertainties, including statements regarding our markets, capital needs, business plans and expectations. Such forward-looking statements involve risks and uncertainties regarding the ability to continue mining exploration on a timely basis, that we will attract customers, that there will be no material adverse competitive or regulatory change in conditions in our business, that our President will remain employed as such, that our forecasts accurately anticipate market demand, and that there will be no material adverse change in our operations or business or in governmental regulations affecting our business, availability of funds, common share prices, operating costs, capital costs, and other factors. Forward-looking statements are made, without limitation, in relation to marketing plans, operating plans, availability of funds, and ongoing capital and operating costs. Any statements contained herein that are not statements of historical facts may be deemed to be forward-looking statements. In some cases, you can identify forward-looking statements by terminology such as "may", "will", "should", "expect", "plan", "intend", "anticipate", "believe", "estimate", "predict", "potential" or "continue", the negative of such terms or other comparable terminology. Actual events or results may differ materially. In evaluating these statements, you should consider various factors, including the risks outlined below, and, from time to time, in other reports we file with the SEC. These factors may cause our actual results to differ materially from any forward-looking statement. We disclaim any obligation to publicly update these statements, or disclose any difference between its actual results and those reflected in these statements. The information constitutes forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Given these uncertainties, readers are cautioned not to place undue reliance on such forward-looking statements. Overview Knewtrino, Inc. , formerly Mongolian Explorations Ltd. (the “Company”) was incorporated on August 25, 2003, under the laws of the State of Nevada. We were originally founded to conduct mineral explorations in Mongolia. Although we did exploratory feasibility work on mineral lease development, we abandoned our mineral exploration efforts in April, 2006 due to the deteriorating political and security situation in Mongolia. The exploration of two mineral leases in Mongolia has constituted the sole business of the Company until April 19, 2006, on which date we terminated those leases due to increasing political instability in Mongolia and due to intense protests over North American mining concessions in that country which jeopardize the safety of our consultants as well as undermining our confidence that we will ever be able to see a return on our continued investments to develop the properties. Since this time, we have appointed an interim chief executive officer, Jenifer Osterwalder, who saw us through our transition out of the mineral exploration business and now are under the leadership of a new chief executive officer, Vladimir Fedyunin, and we are in the process of developing a business around cell phone enabled wireless applications. Toward that end, we acquired the intellectual property of wireless technology start-up Instant Wirefree, Inc., a Nevada corporation. 14 Results of Operations Until April 19, 2006, we have been involved primarily in organizational activities, the acquisition of the option to acquire the Altan as well as the Ovorkhangai property mineral licenses, obtaining a geological report on our mineral licenses and initiating the first phase of exploration. After April 19, 2006, when we abandoned these efforts, we have acquired wireless technology from Instant Wirefree, Inc., a Nevada corporation and we are currently in the process of commercializing and continuing to develop this and other related technologies in the wireless market. We incurred an accumulated net loss of $742,448 for the period from inception to March 31, 2007. We have had no revenues from operations since our inception. We do not plan to buy or sell any plant or significant equipment during the next twelve months. We are currently in the process of developing our wireless/mobile device software offering. We do not yet have any products or services available for sale. The impact of the acquisition of Instant Wirefree on our business is to accelerate our ability to develop and deploy a mobile software solution based in part on the intellectual property and continued assistance of former Instant Wirefree President Harshawardan Shetty. On October 18, 2006, we appointed Mr. Shetty to our board of directors. Financial Condition and Liquidity Overview Our financial statements contained herein have been prepared on a going concern basis, which assumes that we will be able to realize our assets and discharge our obligations in the normal course of business. We incurred an accumulated net loss of $1,395,560 for the period from inception to March 31, 2007. Our financial statements included in this report have been prepared without any adjustments that would be necessary if we become unable to continue as a going concern and are therefore required to realize upon our assets and discharge our liabilities in other than the normal course of business. 15 Cash and Working Capital The Company's cash balance as of March 31, 2007 was $259,879, as compared to the cash balance of $260,443 as of March 31, 2006. Three Month Period Ending March 31, 2007 Operating expenses for the three month period ended March 31, 2007 totaled $87,310 and from inception to the period ended March 31, 2007 totaled $742,491. The company experienced a net loss of $87,310 and $1,395,560 for the three month period ended March 31, 2007 and from inception to period ended March 31, 2007, respectively, against no revenue from operations. The difference between our expenses and our net loss is attributable to the fair value of the discount on our private placement and a foreign currency gain. The major expenses during this three month period were for legal and accounting fees. The earnings per share (fully diluted weighted average) were a net loss of $0.00 for the three month period ended March 31, 2007. Liquidity and Capital Resources For the three month period ended March 31, 2007, net cash used in operating activities, consisting mostly of loss from operations was $19,718. For the period from inception to March 31, 2007, net cash used in operating activities, consisting mostly of loss from operations was $625,973. For the period from inception to March 31, 2007, net cash resulting from financing activities was in the amount of $935,960. Our capital resources have been limited. We currently do not, and have not yet determined when we will, generate revenue for our technology activities, and to date have relied on the sale of equity and related party loans for cash required for our exploration activities. The company has no external sources of liquidity in the form of credit lines from banks. No investment banking agreements are in place and there is no guarantee that the company will be able to raise capital in the future should that become necessary. Future Financings We anticipate that if we pursue any additional financing, the financing would be an equity financing achieved through the sale of our common stock. We do not have any arrangement in place for any debt or equity financing. If we are successful in completing an equity financing, existing shareholders will experience dilution of their interest in our company. If we do not secure additional financing in the future we may consider bringing in a joint venture partner to provide the required funding. We have not, however, undertaken any efforts to locate a joint venture partner. In addition, we cannot provide investors with any assurance that we will be able to locate a joint venture partner now that we have abandoned our mineral leases and have not yet replaced those assets with a specific potential revenue source. 16 Off Balance Sheet Arrangements We have no significant off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that is material to stockholders. Significant Contingencies Our financial statements have been prepared assuming we will continue as a going concern. Our independent auditors have made reference to the substantial doubt about our ability to continue as a going concern in their report of independent registered public accounting firm on our audited financial statements for the year ended December 31, 2005. Our continuation is dependent upon the ability of the Company to generate profitable operations in the future and/or to obtain the necessary financing to meet its obligations and pay its liabilities arising from normal business operations when they come due. The outcome of these matters cannot be predicted with any certainty at this time and raise substantial doubt that the Company will be able to continue as a going concern. Plan of Operation We are uncertain of what our plan of operation over the next 12 months will be. We intend to continue to develop our applications in the space of mobile wireless technologies and to continue to work toward the revenue producing commercialization of such technology. We believe our cash reserves are sufficient to meet our obligations for the next twelve month period and to pay for administrative expenses of complying with our obligations as a reporting issuer under the Securities Exchange Act of 1934. These expenses will be in addition to the cost of completing our exploration and eventual commencement of a new business in a field of technology not yet determined. Since we do not know what our eventual business will be, there is no way to know what we might wish to spend on such a venture, if finances permitted. 17 ITEM 3. CONTROLS AND PROCEDURES We carried out an evaluation of the effectiveness of the design and operation of our disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) as of March 31, 2007. This evaluation was carried out under the supervision and with the participation of our officer and director, Vladimir Fedyunin. Based upon that evaluation, Mr. Fedyunin concluded that, as of March 31, 2007, our disclosure controls and procedures are effective. There have been no significant changes in our internal controls or in other factors that could significantly affect internal controls subsequent to the date we carried out our evaluation. Disclosure controls and procedures are designed to ensure that information required to be disclosed in our reports filed or submitted under the Exchange Act are recorded, processed, summarized and reported, within the time periods specified in the SEC's rules and forms. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed in our reports filed under the Exchange Act is accumulated and communicated to management, including our Chief Executive Officer, to allow timely decisions regarding required disclosure. Limitations on the Effectiveness of Internal Controls Our management does not expect that our disclosure controls and procedures or our internal control over financial reporting will necessarily prevent all fraud and material error. An internal control system, no matter how well conceived and operated, can provide only reasonable, not absolute, assurance that the objectives of the control system are met. Further, the design of a control system must reflect the fact that there are resource constraints, and the benefits of controls must be considered relative to their costs. Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within the Company have been detected. These inherent limitations include the realities that judgments in decision-making can be faulty, and that breakdowns can occur because of simple error or mistake. Additionally, controls can be circumvented by the individual acts of some persons, by collusion of two or more people, or by management override of the internal control. The design of any system of controls also is based in part upon certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions. Over time, control may become inadequate because of changes in conditions, or the degree of compliance with the policies or procedures may deteriorate. 18 PART II - OTHER INFORMATION Item 1.LEGAL PROCEEDINGS We are not party to any legal proceedings. Item 2.CHANGES IN SECURITIES AND USE OF PROCEEDS None. Item 3.DEFAULT UPON SENIOR SECURITIES None. Item 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None. Item 5.OTHER INFORMATION None. Item 6.EXHIBITS and Reports on Form 8-k (a) Exhibits Exhibits Document Description 3.1 Articles of Incorporation, incorporated by reference from our Prospectus on Form SB-2 filed February 13, 2004. File Number 333-112830. 3.2 Bylaws, incorporated by reference from our Prospectus on Form SB-2 filed February 13, 2004. File Number 333-112830. 31.1 Certification of Chief Executive Officer and Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Filed as an Exhibit to this Quarterly Report on Form 10-QSB/A. 32.1 Certification of Chief Executive Officer and Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Filed as an Exhibit to this Quarterly Report on Form 10-QSB/A. (b) REPORTS ON FORM 8-K None. 19 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Vanguard Minerals Corporation DATE: January 10, 2008 /s/Vladimir Fedyunin Vladimir Fedyunin President, CEO, Director, Principal Financial and Accounting Officer 20
